DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-10) in the reply filed on 11/2/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takasue (JP 2018064758) in view of  Colburn et al (US 2013/0009315).
	With respect to Claim 1, Takasue discloses a semiconductor device comprising: a first chip (Figure 6, chip on left; paragraph 57) that includes a first interconnect layer (Figure 6, 72 on left), a first insulator (Figure 6, 71 on left) provided on the first interconnect layer, a first metal portion (Figure 6, 74 on left) provided on the first interconnect layer and provided in the first insulator and a second interconnect layer(Figure 6, 76 on left) provided on the first metal portion and provided in the first insulator, and a second chip (Figure 6, chip on right side)  that includes a second insulator (Figure 6, 71 on right) provided on the first insulator, and a third interconnect layer (Figure 6, 76 on right) provided in the second insulator and provided on the second interconnect layer. See Figures 4-9 and 12-16 and corresponding text, especially paragraphs 52-70. Moreover, Takasue discloses the use of copper as a conductor. See paragraphs 52-54.
	Takasue differs from the Claims at hand in that Takasue does not disclose the first metal portion including “at least one of palladium, platinum and gold ”. 

	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to substitute the copper in the first metal portion for gold, for its known benefit in as a conductive material in interconnects as disclosed by Colburn et al. The substitution of one conductive material for another,  would have been within the skill of one of ordinary skill in the art. 
	
With respect to Claim 2, Takasue disclose  the second chip further includes a second metal portion (Figure 6, 74 on right)  provided on the third interconnect layer and provided in the second insulator (Figure 6, 71 on right), and a fourth interconnect layer  (Figure 6, 72 on right) provided on the second metal portion.  With respect to the limitation “ including at least one of palladium, platinum and gold”,  it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to substitute the copper in the first metal portion for gold, for its known benefit in interconnects as disclosed by Colburn et al. The substitution of one conductive material for another,  would have been within the skill of one of ordinary skill in the art. 
With respect to Claim 3, Takasue discloses the first interconnect layer includes at least tungsten or aluminum (paragraph 48), and the second interconnect layer includes at least copper (paragraph 49).
	With respect to Claim 5, Takasue disclose the second interconnect layer includes: a first region (Figure 6, 76 on left chip, narrower portion on left side) provided on the first interconnect layer via the first metal portion (Figure 6, 74 on left chip); and a second region (Figure 6, 76 on left chip, wider portion on right side) provided on the first interconnect layer via the first metal portion and the first region,  and provided on the first interconnect layer (Figure 6, 72 on left chip) via the first insulator (Figure 6, 71 on left chip).


	With respect to Claim 7, the first film includes at least titanium, tantalum or manganese. See Claim 23 of Colburn et al.
	With respect to Claim 8, the second film includes at least copper. See paragraphs 49-52 of Takasue.
With respect to Claim 9, the second film includes at least copper.  See paragraphs 49-52 of Takuse.
With respect to Claim 10, the second film is in contact with the first metal portion. See Figure 6 of Takuse.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Takasue (JP 2018064758) in view of  Colburn et al (US 2013/0009315)  as applied to claims 1-3 above, and further in view of Shih et al (US 2018/0233472).
	Takasue and Colburn et al are relied upon as discussed above.
	However, neither reference discloses “the second interconnect layer further includes at least one of nickel and manganese”, as required by the Claim at hand.

	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to substitute the copper in the interconnect structure of Takasue in view of Colburn et al in second interconnect for nickel, for its known benefit as a conductive material in interconnects as disclosed by Shih et al. The substitution of one conductive material for another,  would have been within the skill of one of ordinary skill in the art. 
	With respect to Claim 4, the second interconnect layer further includes at least one of nickel and manganese. See paragraph 29 of Shih et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






AGG
January 26, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812